     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 1 of 14


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12    DEBORAH STAMPFLI, an individual,        No. 2:20-cv-01566-WBS-DMC
13                  Plaintiff,

14         v.                                 MEMORANDUM AND ORDER RE:
                                              SUSANVILLE SANITARY DISTRICT,
15    SUSANVILLE SANITARY DISTRICT, a         STEVEN J. STUMP, JOHN MURRAY,
      political subdivision of the            ERNIE PETERS, DAVID FRENCH,
16    State of California, STEVE J.           KIM ERB, AND MARTY HEATH’S
      STUMP, in his individual and            MOTION TO DISMISS
17    official capacities, ERNIE
      PETERS, in his individual and
18    official capacities, DAVID
      FRENCH, in his individual and
19    official capacities, KIM ERB, in
      his individual and official
20    capacities, MARTY HEATH, in his
      individual and official
21    capacities, DOES I-V, inclusive,
      BLACK & WHITE CORPORATIONS I-V,
22    and ABLE & BAKER COMPANIES,
      inclusive,
23
                    Defendants.
24

25
                                    ----oo0oo----
26
                 Plaintiff Deborah Stampfli (“plaintiff”) brought this
27
      action against the Susanville Sanitary District (“District”),
28
                                          1
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 2 of 14


1     Steve J. Stump, John Murray, Ernie Peters, David French, Kim Erb,

2     Marty Heath, Black & White Corporations I-V, Able and Baker

3     Companies, and Does 1-5 inclusive, for breach of express

4     contract, breach of implied in fact contract, promissory

5     estoppel, deprivation of procedural due process rights,

6     deprivation of substantive due process, conspiracy to deprive

7     plaintiff of procedural and substantive due process rights,

8     interference with contractual rights, infliction of emotional

9     distress, and failure to produce public records.

10               Before the court is the Susanville Sanitary District,

11    Steve Stump, John Murray, Ernie Peters, David French, Kim Erb,

12    and Marty Heath’s Motion to Dismiss plaintiff’s First Amended

13    Complaint. (“Mot. to Dismiss” (Docket No. 22).)

14    I.   Factual and Procedural Background

15               Plaintiff alleges that she was hired as treasurer by

16    the Susanville Sanitary District in 2005.         (See First. Am. Compl.

17    (“FAC”) at ¶ 61 (Docket No. 20.)         At the time of her hiring,

18    plaintiff was allegedly informed that she would be a member of

19    Operating Engineers Local Union No. 3 and that she would be

20    entitled to the benefits and protections of the agreements
21    between the union and the District, including the right to

22    continued employment and termination only for good cause and

23    after the satisfaction of procedural requirements.         (See id.)

24    From 2005 to 2013, plaintiff alleges she performed her assigned

25    duties and a host of additional duties typically performed by

26    supervisory personnel, and consistently received high performance
27    evaluations.    (See id. at ¶ 62.)

28               By October 2013, plaintiff was performing many
                                           2
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 3 of 14


1     management and administrative functions but, because she was a

2     union member, she could not participate in confidential meetings

3     of the District’s Board of Directors.       (See id. at ¶ 65.)      Her

4     inability to participate in these meetings was inconvenient

5     because the board frequently had to stop meetings or delay them

6     to obtain information possessed only by plaintiff.         (See id.)

7     Because of these difficulties, the board proposed the creation of

8     a new management level position with the District entitled

9     “Office Administrator” which would allow plaintiff to participate

10    in confidential board meetings but would require her to

11    relinquish her union membership.      (See id.)

12               When plaintiff was offered this new position, she

13    declined it because she did not wish to lose the job security

14    offered by her union affiliation.       (See id. at ¶ 67.)    In

15    response to her concerns, plaintiff was allegedly advised by the

16    General Manager and the District’s general counsel that although

17    she could not remain a union member, she would not be an at-will

18    employee and would be afforded all the job security rights and

19    benefits available to union members.       (See id. at ¶ 69.)

20    Plaintiff states she was promised that her employment with the
21    District would only be terminated for cause and in accordance

22    with established Skelly procedures.1       (See id.)   Because of these

23    alleged representations, plaintiff relinquished her position as

24
           1    The term Skelly procedures refers to the California
25    Supreme Court case Skelly v. State Personnel Board, 15 Cal.3d 194
26    (1975). In Skelly, the California Supreme Court held that a
      permanent public employee’s property rights (i.e. their vested
27    right to continued employment) cannot be taken away by an
      employer without first being afforded certain procedural
28    safeguards. See id. at 215.
                                      3
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 4 of 14


1     treasurer and accepted the new position of Office Administrator.

2     (See id. at ¶ 70.)

3                During 2016, plaintiff performed many duties typically

4     performed by the General Manager.       (See id. at ¶ 75.)    By October

5     2017, the General Manager recommended to the board that plaintiff

6     be provided a 20% salary increase to account for the additional

7     duties she performed and that she receive the additional title of

8     Assistant General Manager.      (See id. at ¶ 80.)    During an October

9     2017 board meeting, the board stated that plaintiff’s additional

10    duties would likely be temporary until such time as a new general

11    manager had obtained sufficient experience.        (See id. at ¶ 82.)

12    However, the board approved the recommended change and prepared a

13    new job description which stated that the plaintiff would work in

14    conjunction with the District General Manager.        (See id. at ¶

15    83.)

16               While the aforementioned events were unfolding, a

17    nearby local utility district discovered that its General Manager

18    had embezzled money from the district. (See id. at ¶ 85.)           The

19    members of the District’s board wished to ensure that the

20    District not be victimized in the same fashion.        (See id.)
21    Plaintiff was specifically instructed to keep the board apprised

22    of any changes which might impair the security of the District’s

23    financial accounting services.      (See id.)

24               In March 2018, the District hired defendant Steve Stump

25    to the position of probationary General Manager, and he relied

26    heavily on plaintiff for matters pertaining to administrative
27    operations.   (See id. at ¶ 87.)     Following the completion of

28    Stump’s probationary period, he became increasingly hesitant to
                                          4
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 5 of 14


1     work in conjunction with the plaintiff.       (See id. at ¶ 91.)

2     Plaintiff alleges that as part of his efforts to strip plaintiff

3     of any perceived co-equal authority she may have had with him,

4     Stump unilaterally amended plaintiff’s job description to

5     eliminate the requirements that she work “in conjunction with”

6     the General Manager.     (See id. at ¶ 92.)

7                In April 2019, Stump wanted plaintiff to shift funds

8     from various accounts to allow for the purchase of a portable

9     generator.   (See id. at ¶¶ 94–95.)      Given plaintiff’s

10    instructions from several board members regarding the financial

11    affairs of the District, she requested that Stump delay this

12    purchase until after a new budget for 2020 was created or seek

13    approval from the board for the purchase.        (See id.)   This

14    allegedly infuriated Stump because he believed plaintiff was

15    refusing to acknowledge his authority over her.        (See id.)

16               According to the FAC, Stump realized that plaintiff was

17    in control of the District’s finances because certain computer

18    programs which controlled the District’s finances were only on

19    the accounting department’s computers.       (See id. at ¶ 99.)      On or

20    about January 8, 2020, Stump directed plaintiff to have these
21    computer programs placed on his personal office computer.           (See

22    id.)   By placing these programs on Stump’s computer, it is

23    alleged, he would be able to transfer funds between accounts,

24    make payments out of accounts, adjust customer accounts, or

25    manipulate billings.     (See id. at ¶ 100.)     Because of the

26    instructions she had received from board members, plaintiff told
27    Stump that she wished to meet with certain board members to

28    determine whether it was necessary for such highly sensitive
                                          5
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 6 of 14


1     programs to be placed on Stump’s computer. (See id. at ¶ 101.)

2                 Stump responded to this by telling plaintiff to “get

3     out” and informing her that she was on unpaid administrative

4     leave.   (See id. at ¶ 102.)     Plaintiff alleges that prior to this

5     action, Stump had never informed plaintiff that her refusal to

6     comply with his request would result in disciplinary action.

7     (See id.)    On January 14, 2020, plaintiff was informed that her

8     administrative leave would be paid, but not why she was placed on

9     leave in the first place.     (See id. at ¶ 104.)     On March 6, 2020,

10    Stump informed plaintiff that her “at-will” employment as Office

11    Administrator/Assistant General Manager was no longer needed and

12    would end as of March 6, 2020.      (See id. at ¶ 105.)

13                On March 30, 2020, plaintiff’s counsel wrote to

14    defendants’ counsel to demand that she be afforded all rights of

15    review and appeal of the decision to terminate her employment.

16    (See id. at ¶ 116.)     On or about April 6, 2020, defendants’

17    counsel wrote to plaintiff’s counsel and informed him that

18    because plaintiff was an “at-will” employee, she had no such

19    rights to appeal or review.      (See id. at ¶ 117.)

20    II.   Discussion
21                Federal Rule of Civil Procedure 12(b)(6) allows for

22    dismissal when the plaintiff’s complaint fails to state a claim

23    upon which relief can be granted.       See Fed. R. Civ. P. 12(b)(6).

24    The inquiry before the court is whether, accepting the

25    allegations in the complaint as true and drawing all reasonable

26    inferences in the plaintiff’s favor, the complaint has stated “a
27    claim to relief that is plausible on its face.”         Bell Atl. Corp.

28    v. Twombly, 550 U.S. 544, 570 (2007).       “The plausibility standard
                                          6
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 7 of 14


1     is not akin to a ‘probability requirement,’ but it asks for more

2     than a sheer possibility that a defendant has acted unlawfully.”

3     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).        “Threadbare

4     recitals of the elements of a cause of action, supported by mere

5     conclusory statements, do not suffice.”       Id.   Although legal

6     conclusions “can provide the framework of a complaint, they must

7     be supported by factual allegations.”       Id. at 679.

8          A.    Federal Claims

9                The only federal claims in the FAC are plaintiff’s

10    fourth and fifth claims for violation of procedural and

11    substantive due process and her sixth claim for conspiracy in

12    connection with the termination her employment.        Although it does

13    not expressly say so in the FAC, plaintiff’s counsel acknowledged

14    at the hearing that these claims are asserted under 42 U.S.C. §

15    1983.

16               1.   Procedural Due Process

17               Plaintiff contends in her fourth claim that she had a

18    constitutionally protected property interest in continued

19    employment which was violated when she was terminated and denied

20    the pre-and post-termination procedures duly enacted and adopted
21    by the District.      (See FAC at ¶¶ 160–64.)

22                     a.    Claims Against Individual Board Members and
                             General Manager
23

24               To prevail on her claim that her termination

25    constituted a denial of property without due process of law,

26    plaintiff must first demonstrate that she had a protected
27    interest in continued employment.       Dorr v. Butte County, 795 F.2d

28    875, 876 (9th Cir. 1986).     State law defines what is and what is
                                          7
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 8 of 14


1     not property.    Id.   Under California law, a permanent employee,

2     dismissible only for cause, has a property interest in his

3     continued employment which is protected by due process. See

4     Skelly, 15 Cal.3d at 207–08 (internal quotations omitted).

5     However, plaintiff seems to acknowledge that her position had

6     been converted to a position terminable at will.         (See FAC at ¶

7     84.)   It is therefore not clear from the FAC that plaintiff had a

8     property interest in continued employment that was violated when

9     she was terminated.

10                Moreover, looking to the alleged conduct of the

11    individual board members and General Manager Stump, plaintiff

12    alleges that they violated her procedural due process rights when

13    they terminated her without cause and without following pre-and

14    post-termination procedures duly enacted and adopted by the

15    District.    (See FAC at ¶ 6.)    She alleges in conclusory terms

16    that all the board members had a duty to intervene and protect

17    her from unconstitutional acts, but that they refused to do so.

18    (See id. at ¶ 170.)     However, outside of the law enforcement

19    context, neither plaintiff, defendants, nor this court have found

20    any California, the Ninth Circuit, or in Supreme Court precedent
21    supporting such a duty to intercede.       (See Pl.’s Opp’n to Mot. to

22    Dismiss at 61.); Defs.’ Reply in Supp. of Mot. to Dismiss at 26

23    (Docket No. 29).)

24                Plaintiff’s FAC does not even seem to clearly allege

25    facts that identify who was responsible for her termination.

26    Plaintiff first states that it was the board who voted to
27    terminate her without just cause. (See FAC at ¶ 6.)         She then

28    goes on to state that it was actually General Manager Stump who
                                          8
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 9 of 14


1     placed her on unpaid administrative leave and ultimately fired

2     her.   (See FAC at ¶¶ 102–106.)     The FAC does not even specify a

3     vote by the board.     To the contrary, the FAC actually alleges

4     that there were instances where Stump acted unilaterally and

5     without board approval.     (See FAC    at ¶¶ 92–93.)    In short,

6     plaintiff does not sufficiently allege who caused the injuries of

7     which she complains.     Accordingly, plaintiff’s procedural due

8     process claims against the individual defendants will be

9     dismissed.

10                     b.    Claim Against the District

11               Because 42 U.S.C. § 1983 does not provide for vicarious

12    liability, local governments “may not be sued under § 1983 for an

13    injury inflicted solely by its employees or agents.”         Monell v.

14    Department of Social Services of the City of New York, 436 U.S.

15    658, 694 (1978).      “Instead, it is when execution of a

16    government’s policy or custom, whether made by its lawmakers or

17    by those whose edicts or acts may be fairly said to represent

18    official policy, inflicts the injury that the government as an

19    entity is responsible under § 1983.”       Id.

20               To survive a motion to dismiss, a plaintiff must do
21    more than simply allege that a Monell defendant “maintained or

22    permitted an official policy, custom, or practice of knowingly

23    permitting the occurrence of the type of wrongs” alleged in the

24    complaint.   See AE ex. rel. Hernandez v. County of Tulare, 666

25    F.3d 631, 637 (9th Cir. 2012).      Facts regarding the specific

26    nature of the alleged policy, custom, or practice are required;
27    merely stating the subject to which the policy relates (e.g.,

28    excessive force) is insufficient.       See id.
                                          9
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 10 of 14


1                To establish Monell liability based upon governmental

2     policy custom, plaintiffs must show that (1) they were deprived

3     of a constitutional right, (2) the municipality had a policy; (3)

4     the policy amounted to a deliberate indifference to their

5     constitutional right; and (4) the policy was the “moving force

6     behind the constitutional violation.”        See Mabe v. San Bernardino

7     County, 237 F.3d 1101, 1110–11 (9th Cir. 2001)(citing Van Ort v.

8     Estate of Stanewich, 93 F.3d 831, 835 (9th Cir. 1996)).

9                For an unwritten policy or custom to form the basis of

10    a Monell claim, it must be so “persistent and widespread” that it

11    constitutes a “permanent and well settled” practice.          See Monell,

12    436 U.S. at 691.     In pleading such a claim, the complaint must

13    “put forth additional facts regarding the specific nature of

14    [the] alleged policy, custom, or practice.”        See AE ex. rel.

15    Hernandez, 666 F.3d at 637.      “Liability for improper custom may

16    not be predicated on isolated or sporadic incidents; it must be

17    founded upon practices of sufficient duration, frequency and

18    consistency that the conduct has become a traditional method of

19    carrying out policy.”     See Trevino v. Gates, 99 F.3d 911, 918

20    (9th Cir. 1996).
21               Here, the thrust of the allegations against the

22    District is that it “adopted a de facto and unconstitutional

23    policy by failing to enforce its own adopted policies and

24    procedures when it was clearly obvious that said policies were

25    being ignored by its management employees.”        (See FAC at ¶ 173.)

26    However, plaintiff has not alleged facts to support that this
27    “unconstitutional custom or policy” was anything more than an

28    isolated or sporadic incident.       Indeed, she contends that she is
                                          10
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 11 of 14


1     the only employee to have been terminated without cause and

2     without complying with the mandates created by Resolution 04.06

3     and Skelly.    (See id. at ¶ 63.)     Liability for improper custom or

4     policy must be predicated on practices of sufficient duration,

5     frequency and consistency such that the conduct has become a

6     traditional method of carrying out policy.        See Trevino, 99 F.3d

7     at 918.

8                Plaintiff’s allegations are therefore insufficient to

9     state a plausible, not merely possible, claim for relief based

10    upon procedural due process violations against the District.             See

11    AE ex rel. Hernandez, 666 F.3d at 637.

12                     2.   Substantive Due Process

13                 “The substantive component of the Due Process Clause

14    forbids the government from depriving a person of life, liberty,

15    or property in such a way that. . . interferes with rights

16    implicit in the concept of ordered liberty.”         See Engquist v.

17    Oregon Dept. of Agric., 478 F.3d 985, 996 (9th Cir. 2007).           A

18    threshold requirement to a substantive or procedural due process

19    claim is the plaintiff’s showing of a liberty or property

20    interest protected by the Constitution.        See id.   “Most courts
21    have rejected the claim that substantive due process protects the

22    right to a particular public employment position and [the Ninth

23    Circuit] has yet to decide the issue.”        Id. at 996–97.    The Ninth

24    Circuit has recognized that “there is substantive due process

25    protection against government employer actions that foreclose

26    access to a particular profession to the same degree as
27    government regulation.”      Id. at 998.   However, the Ninth Circuit

28    has limited substantive due process claims for a public
                                          11
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 12 of 14


1     employer’s violation of occupational liberty to extreme cases

2     such as a government blacklist, which when circulated or

3     otherwise publicized to prospective employers effectively

4     excludes the blacklisted individual from his occupation.             See id.

5                 Plaintiff’s fifth claim alleges that she possessed a

6     constitutionally protected property right and/or liberty interest

7     in continued employment and that defendants have violated her

8     substantive due process right to such employment.         (See FAC at ¶¶

9     176–191.)    She also alleges that “the conduct of the defendants

10    has deprived [her] of all ability to obtain employment in her

11    chosen field and is shocking to the conscience.”         (See id. at ¶

12    180.)   These conclusory allegations are insufficient to plausibly

13    allege that she had a constitutionally protected substantive due

14    process right in her continued employment at the Susanville

15    Sanitary District.

16                The Ninth Circuit has not recognized that substantive

17    due process protects the right to a particular public employment

18    position.    See Engquist, 478 F.3d at 996–97.       Although plaintiff

19    states that she has been “deprived of all ability to obtain

20    employment in her chosen field”, (see FAC at ¶ 180), she has
21    pleaded no facts to support this bald assertion.         Nor has

22    plaintiff pleaded facts that would plausibly support an inference

23    that the defendants’ conduct “shocks the conscience.”          (See FAC

24    at ¶ 180.)    Accordingly, defendants’ motion to dismiss

25    plaintiff’s substantive due process claim will be granted.

26
                  3.   Conspiracy to Deprive Substantive and Procedural
27                     Due Process Rights
28
                                          12
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 13 of 14


1                 Plaintiff’s sixth claim alleges conspiracy with the

2     intent of depriving plaintiff of her constitutionally protected

3     substantive and procedural due process rights.         (See FAC at ¶¶

4     192–198.)    Because the court has determined that plaintiff has

5     not sufficiently alleged that she had a substantive due process

6     right under the United States Constitution to continued

7     employment at the District, there can be no conspiracy to deprive

8     plaintiff of non-existent substantive due process rights.            With

9     regard to her procedural due process rights, plaintiff merely

10    alleges, without any factual specificity, that the defendants

11    “either expressly, implicitly, or tacitly, agreed, cooperated, or

12    joined in a concerted action to deprive plaintiff of her

13    Constitutionally protected property and/or liberty rights.”           (See

14    FAC at ¶ 193.)    Such conclusory allegations do not suffice.

15    Accordingly, plaintiff’s sixth cause of action for conspiracy to

16    deprive plaintiff of due process rights will be dismissed.

17                B.   State Law Claims

18                Because all of plaintiff’s federal claims must be

19    dismissed, in its discretion under 28 U.S.C. § 1367(c)(3), the

20    court will decline to exercise jurisdiction over plaintiff’s
21    supplemental state law claims at this time.        Any further amended

22    complaint filed pursuant to this Order shall be deemed to

23    supersede the first amended complaint, and if plaintiff elects to

24    file a second amended complaint which reasserts her state law

25    claims, defendants may reassert their motion to dismiss the state

26    law claims at that time.2
27
            2   Because defendants’ request for judicial notice
28    pertains solely to the state law claims, the court declines to
                                      13
     Case 2:20-cv-01566-WBS-DMC Document 34 Filed 03/11/21 Page 14 of 14


1                IT IS THEREFORE ORDERED that defendants’ motion to

2     dismiss (Docket No. 22) be, and the same is, hereby GRANTED with

3     respect to the fourth, fifth, and sixth claims of the First

4     Amended Complaint.     Plaintiff has twenty days from the date this

5     Order is signed to file an amended complaint, if she can do so

6     consistent with this Order.

7     Dated:   March 11, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28    take judicial notice at this time.
                                      14
